


110 HRES 1504 IH: Urging the President to increase efforts

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1504
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Ms. Clarke submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the President to increase efforts
		  under the Third Border Initiative (TBI) to deepen cooperation and collaboration
		  with Caribbean nations.
	
	
		Whereas the nations of the Caribbean, our “third border”,
			 are vital partners on security, trade, health, the environment, education,
			 regional democracy, and other hemispheric issues;
		Whereas enhancing regional measures to promote security
			 along our “third border” remains vital to the safety of our homeland and
			 hemispheric priority;
		Whereas in response the United States established the
			 “Third Border Initiative” (TBI) in April 2001, in order to deepen cooperation
			 between the United States and Caribbean nations;
		Whereas Carribean nations and the United States signed a
			 joint declaration in January 2004, stating that the TBI is a valuable
			 framework for structuring our engagement across the broad spectrum of matter
			 that affect the prosperity and the well being of the region and its
			 peoples;
		Whereas the joint declaration further stated that the
			 objective of the TBI is to focus United States and Caribbean engagement through
			 targeted programs to enhance cooperation in the diplomatic, security, economic,
			 environmental, health, and education areas;
		Whereas the TBI is a necessary component in defining an
			 optimal relationship between the United States and its Caribbean neighbors, and
			 is critical to the establishment of effective counterterrorism measures to
			 ensure security on the southeastern border of the United States;
		Whereas the TBI can strengthen United States partnerships
			 with Caribbean nations in countering natural and manmade threats to
			 security;
		Whereas TBI programs can have a direct, positive effect on
			 the safety and security of United States travelers to the region, as well as to
			 the protection of United States homeland security;
		Whereas the TBI can strengthen regional and local border
			 management, protecting against criminal and terrorist elements who seek to
			 travel freely to and through the region, and enhancing the safety of some
			 5,000,000 United States travelers in the Caribbean;
		Whereas Assistant Secretary General of the Organization of
			 American States Albert Ramdin stated in October 2007 that the TBI was an
			 “explicit recognition that the security and development issues of neighboring
			 states have the potential to have a direct impact on security in the United
			 States and vice versa;
		Whereas according to the Joint United Nations Programme on
			 HIV/AIDS, AIDS remains one of the leading causes of death among adults in the
			 Caribbean aged 25 to 44 years old;
		Whereas because of their geographic location, many
			 Caribbean nations are transit countries for cocaine and heroin from South
			 America destined for the United States and Europe;
		Whereas many of the smaller countries of the Eastern
			 Caribbean remain vulnerable to drug trafficking from South America and
			 associated crimes;
		Whereas according to the White House Office of National
			 Drug Control Policy, drug flights from Venezuela to Hispaniola in the central
			 Caribbean grew from 27 to 81 in the first three-quarters of 2007;
		Whereas a March 2007 report by the United Nations Office
			 on Drugs and Crime and the World Bank stated that narcotics trafficking in the
			 Caribbean has contributed to high rates of crime and violence in the region,
			 which in turn have had direct negative effects on human welfare, economic
			 growth, and social development;
		Whereas a report published by the Council of Hemispheric
			 Affairs in December 2007, stated that the Third Border Initiative is a vital
			 program that have been put on the back burner; and
		Whereas annual funding for TBI activities has declined
			 considerably since fiscal year 2005: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the special significance of the
			 Caribbean as an important partner of the United States and seeks to build on
			 the long history of constructive engagement between the United States and the
			 Caribbean;
			(2)supports the Third Border Initiative (TBI)
			 which is designed to enhance diplomatic, economic, health, education, disaster
			 preparedness, and law enforcement cooperation and collaboration;
			(3)especially supports TBI activities that
			 provide support to help Caribbean nations plan and prepare for natural
			 disasters;
			(4)urges the United States and Caribbean
			 governments to continue cooperative efforts to prevent, combat, and eliminate
			 terrorist threats to hemispheric security;
			(5)urges the United States and Caribbean
			 governments to expand strategies to contend with new and nontraditional
			 threats, including political, economic, social, health, and environmental
			 challenges;
			(6)urges the President to increase efforts
			 under the TBI to deepen cooperation and collaboration with Caribbean nations,
			 including counternarcotics cooperation;
			(7)urges the
			 President to stem the decline in the TBI funding levels that has occurred since
			 fiscal year 2005; and
			(8)urges the
			 Secretary of State to provide clear information to Congress in the Department
			 of State’s annual Congressional Budget Justification for Foreign Operations on
			 the amounts being requested for the TBI and a description of the projects to be
			 funded under the TBI.
			
